Ilsley, J.
This is an appeal from an order of seizure and sale, and the ground relied on, in this court, to have the order rescinded is, that the notes sued on were upon their face prescribed when the order was granted; and there was no authentic evidence to'show that prescription had been interrupted.
The question presented in this case was carefully considered in the case of Perroux v. Lacoste, (19 An. p. 266) upon a rehearing thereon; and it was there held, that the questions of prescription and the interruption of prescription cannot be considered on an application for an order of seizure and sale. That the debtor is amply protected by Art. 739 C. P.
We reaffirm the doctrine taught in that case, and for the reasons therein given, and'now again adopted, it, is ordered, adjudged and decreed that the order of seizure and sale appealed from, be maintained, and the appeal dismissed, with costs.